NOTE: This order is nonprecedential.

  mtuiteb ~tate5 Qtourt of ~eal5
       for tbe jfeberal Qtircuit

                  HIGHMARK, INC.,
                   Plaintiff-Appellee,

                           v.
  ALLCARE HEALTH MANAGEMENT SYSTEMS,
                   INC.,
            Defendant-Appellant.


                       2011-1219


   Appeal from the United States District Court for the
Northern District of Texas in case no. 03-CV-1384, Judge
Terry Means.


                      ON MOTION


                      ORDER

    Upon consideration of Allcare Health Management
System, Inc.'s motion to substitute Donald R. Dunner as
principal counsel and to withdraw Dan S. Boyd,

IT Is ORDERED THAT:
HIGHMARK v. ALLCARE HEALTH                               2
The motion is granted.

                               FOR THE COURT


      JUL 62011                lsI Jan Horbaly
        Date                   Jan Horbaly
                               Clerk
cc: Dan S. Boyd, Esq.
                                             FILED
    Donald R. Dunner, Esq.          11.5. COURT OF APPEALS FOR
                                        THE FEDERAL CIRCUIT
    Cynthia E. Kernick, Esq.
s20                                      JUl 06 ZOII
                                           JAN HORBALY
                                              CLERK